DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-18 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 4 is missing the contents of the graphic boxes. The boxes are identified as S101, S102, and S103, however the boxes do not contain any steps.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the deflecting mirror as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities: 
Claim 13 line 8 recites “the first step is detected”. This should be “the first layer is detected”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

detection device (read: means for detecting), claims 2 and 13. Corresponding structure is described in the specification on page 3 lines 7-16.
printer-independent control device (read: means for controlling), claims 1, 2, 12, and 13. Corresponding structure is described in the specification on page 15 lines 4-8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a printer-independent control device”, however there is no previous recitation of a printer. There is insufficient antecedent basis for this limitation in the claim. Thus the claim is unclear and therefore indefinite. Dependent Claims 3-11 are indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if the preamble recited “by stereolithography printer, comprising”. 
Claim 1 lines 6-7 recite “through the layer (103-n) and/or a material and/or a deflecting mirror”. The preposition “through” applies to each of the three phrases: through the layer, through a material, and through a deflecting mirror. It is unclear how a light intensity can be measured through a deflecting mirror. Is not the light deflected and not passed through? Thus the claim is unclear and therefore indefinite. Dependent Claims 3-11 are indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if it recited “via a deflecting mirror”. 
Claim 2 recites “a printer-independent control device”, however there is no previous recitation of a printer. There is insufficient antecedent basis for this limitation in the claim. Thus the claim is unclear and therefore indefinite. Dependent Claim 18 is indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if the preamble recited “by stereolithography printer, comprising”. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an element for producing the first layer. Claim 2 recites a rear illumination device for illuminating a layer when the production of the first layer is detected, meaning production must already be underway or complete, but does not recite the element for producing the first layer. Does the rear illumination device also produce the first layer? Is there an additional illuminating device that produces the layer? Perhaps a front illuminating device like that recited in Claim 1? Thus the claim is incomplete for omitting essential elements and therefore indefinite. Dependent Claim 18 is indefinite as depending from an indefinite base claim.
Claim 2 lines 5-6 recite “for detecting production of a first layer”. However, it is not clear what “production” is. Is production the filling of the gap with viscous resin? Is production the use of any illumination device or sensor device? Is production the beginning of polymerization of the viscous resin layer? The completing of the polymerization? Thus the claim is unclear and therefore indefinite. Dependent Claim 18 is indefinite as depending from an indefinite base claim.
Claim 5 line 4 recites “and/or the energy store”. “Or” does not make sense. Thus the claim is unclear and therefore indefinite. 
Claim 6 recites the limitation "the wavelength range" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. This should be “a wavelength range”. Dependent Claim 7 is indefinite as depending from an indefinite base claim.
Claim 7 recites “a wavelength range”, however Claim 7 depends from Claim 6 which previously recited “a wavelength range” (as corrected). Claim 7 should recite “the wavelength range”. 
Claim 12 recites “a printer-independent control device”, however there is no previous recitation of a printer. There is insufficient antecedent basis for this limitation in the claim. Thus the claim is unclear and therefore indefinite. Dependent Claims 14-15 are indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if the preamble recited “continuously using a stereolithography printer including a building platform (100)”. 
Claim 12 recites the limitation "the rear illumination device" in line 10. There is insufficient antecedent basis for this limitation in the claim. Dependent Claims 14-15 are indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if it recited “a rear illumination device”. 
Claim 13 recites “a printer-independent control device”, however there is no previous recitation of a printer. There is insufficient antecedent basis for this limitation in the claim. Thus the claim is unclear and therefore indefinite. Dependent Claims 16-17 are indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if the preamble recited “continuously using a stereolithography printer including a building platform (100)”. 
Claim 13 recites the limitation "the rear illumination device" in line 6. There is insufficient antecedent basis for this limitation in the claim. Dependent Claims 16-17 are indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if it recited “a rear illumination device”. 
Claim 13 lines 4-5 recite “detecting production of a first layer”. However, it is not clear what “production” is. Is production the filling of the gap with viscous resin? Is production the use of any illumination device or sensor device? Is production the beginning of polymerization of the viscous resin layer? The completing of the polymerization? Thus the claim is unclear and therefore indefinite. Dependent Claims 16-17 are indefinite as depending from an indefinite base claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an element for producing the first layer. Claim 2 recites a rear illumination device for illuminating a layer when the production of the first layer is detected, meaning production must already be underway or complete, but does not recite the element for producing the first layer. Does the rear illumination device also produce the first layer? Is there an additional illuminating device that produces the layer? Perhaps a front illuminating device like that recited in Claim 1? Thus the claim is incomplete for omitting essential elements and therefore indefinite. Dependent Claim 18 is indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if it recited illuminating a layer (103-n) from a front side using a front illumination device (101-1). 

Allowable Subject Matter
Independent Claim 1 and dependent Claims 3-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent Claim 2 and dependent Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent Claim 12 and dependent Claims 14-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent Claim 13 and dependent Claims 16-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ebert et al. (US 2012/0248657 A1) discloses a method and apparatus for layered construction of a shaped body made of viscous photopolymerizable material, the apparatus comprising a tank with the tank bottom of which is transparent or translucent at least in a subregion, and the subregion covers at least the extent of an exposure unit which is arranged below the tank bottom and the exposure unit comprises a light source and a light modulator with which the intensity can be adjusted position-selectively under the control of a control unit. Opposite the exposure unit is a production platform provided above the tank, with the platform also being transparent or translucent in order that light can be shone in by a second exposure unit above the platform in such a why that, at least when forming the first layer on the lower side of the platform, it can also by exposed from above so that the layer cured first on the platform adheres thereto with even greater reliability. 
Rohner et al. (US 2010/0283188 A1) discloses a method for the generative production of a shaped body of material solidifiable under the effect of electromagnetic radiation by means of a multiplicity of exposure steps. A new layer of material, having a layer thickness which is less than or equal to half the penetration depth of the electromagnetic radiation into the solidifiable material, is provided before an exposure step, the layer provided is exposed in the exposure step only in a subregion of the shaped body layer to be formed, and a layer provided before a preceding exposure step, on which the new layer has been provided, being solidified together with the new layer in the exposed subregion, and the exposed subregion is varied between the exposure steps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743